Citation Nr: 0911427	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-12 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
the service-connected left shoulder impingement.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to July 1971 
and from January 2003 to August 2003.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that granted service connection for left 
shoulder impingement with an initial 20 percent rating 
assigned effective August 6, 2003.  The claim originated out 
of the RO in Los Angeles, California; however, the claims 
file was temporarily transferred to the Cleveland RO for 
expedited handling by the "Tiger Team."  Jurisdiction of 
the claims file was subsequently returned to the Los Angeles 
RO.

The Veteran's Notice of Disagreement with the initial 20 
percent rating was received at the RO in August 2005.  The RO 
issued a Statement of the Case (SOC) in December 2005.  The 
Veteran's substantive appeal (VA Form 9) was received at the 
RO in March 2006.  

In an August 2006 rating decision, service connection for 
tinnitus was denied.  The Veteran thereafter perfected an 
appeal as to that issue with a timely NOD, received in 
September 2006, and a timely VA Form 9, received in August 
2007, the same month that the RO issued the SOC on the issue.  
The VA Form 9 reflects that the Veteran requested a personal 
hearing before a Veterans Law Judge at the RO in conjunction 
with the claim of service connection for tinnitus; however, 
as the claim was subsequently granted by the RO in a May 2008 
rating decision, the Veteran's hearing request in this regard 
has become moot.


FINDINGS OF FACT

1.  A September 2004 rating decision granted service 
connection for left shoulder impingement and assigned an 
initial 20 percent rating; the Veteran's NOD with the initial 
20 percent rating was received at the RO in August 2005; the 
RO issued an SOC in December 2005; the Veteran's substantive 
appeal (VA Form 9) was received at the RO in March 2006.  

2.  The RO sent the Veteran a letter in March 2006 informing 
him that his substantive appeal was not timely as to the 
issue of entitlement to an initial rating in excess of 20 
percent for the service-connected left shoulder impingement, 
and that no further action would be taken on his appeal.

3.  In an April 2006 statement, the Veteran's representative 
requested reconsideration of the timeliness of the VA Form 9, 
and inquired as to whether the Veteran needed to submit an 
NOD as to the timeliness of the appeal.

4.  In November 2008, the RO inadvertently issued a 
supplemental statement of the case (SSOC) as to the issue of 
entitlement to a rating in excess of 20 percent for the 
service-connected left shoulder impingement.  


CONCLUSION OF LAW

The veteran's appeal as to the issue of entitlement to an 
initial rating in excess of 20 percent for the service-
connected left shoulder impingement is dismissed as no 
justiciable case or controversy is before the Board at this 
time.  38 U.S.C.A. §§ 7102, 7104, 7105, 7107 (West 2002); 38 
C.F.R. §§ 19.4, 20.101, 20.200, 20.202, 20.302 (2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A September 2004 rating decision granted service connection 
for left shoulder impingement and assigned an initial 20 
percent rating.  The Veteran's NOD with the initial 20 
percent rating was received at the RO in August 2005, and the 
RO issued an SOC in December 2005; however, the Veteran's 
substantive appeal (VA Form 9) was not received at the RO 
until March 2006.  

The RO sent the Veteran a letter in March 2006 informing him 
that his substantive appeal was not timely as to the issue of 
entitlement to an initial rating in excess of 20 percent for 
the service-connected left shoulder impingement, and that no 
further action would be taken on his appeal.

In an April 2006 response, the Veteran's representative 
requested reconsideration of the timeliness of the VA Form 9, 
and inquired as to whether the Veteran needed to submit an 
NOD as to the timeliness of the appeal.  It does not appear 
that the RO responded to the Veteran's inquiry; nevertheless, 
the RO inadvertently issued a supplemental statement of the 
case (SSOC) in November 2008 as to the issue of entitlement 
to a rating in excess of 20 percent for the service-connected 
left shoulder impingement.  

Meanwhile, the Veteran perfected an appeal as to the issue of 
entitlement to service connection for tinnitus; however, 
service connection for tinnitus was subsequently granted by 
rating decision dated in May 2008.  

Based upon the foregoing, there is no issue currently in 
appellate status or before the Board at this time.  
Accordingly, there is no justiciable case or controversy 
before the Board as contemplated by 38 U.S.C.A. §§ 7102, 
7104, 7107 and 38 C.F.R. § 19.4.  In the absence of any 
justiciable question, the appeal as to the issue of 
entitlement to an initial rating in excess of 20 percent for 
the service-connected left shoulder impingement must be 
dismissed.


ORDER

The appeal as to the issue of entitlement to an initial 
rating in excess of 20 percent for the service-connected left 
shoulder impingement is dismissed.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


